DETAILED ACTION
This Office Action is in response to an application filed on March 4, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s preliminary amendment filed on March 4, 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 4, 2020 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Objections
Claim 14 is objected to because of the following informalities:

Claim 14 ends with a parenthetical that appears to be something that should have been omitted prior to the submission of the claims.  
Appropriate correction is required.  

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.  

Claim 14 is objected to as indicted herein, supra, but would be allowable if said objection(s) were to be overcome by Applicant.  

The following is a statement of reasons for the indication of allowable subject matter: 

With regard to independent claims 1, 19, and 20, the prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “receiving second output datasets calculated by the AI-module on the basis of the adversarial input datasets via the interface of the AI-module, each second output dataset corresponding to a respective one of the adversarial input datasets; assessing a resilience of the AI-module against adversarial attacking by using the first output datasets and the second output datasets”, within the scope and context of the claimed invention.  

Claims 2-18 are each dependent from claim 1, and are therefore identified as allowable under the same rationale.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

As allowable subject matter has been indicated, Applicants’ reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP §707.07(a).  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Navratil, et al., U.S. Pub. No. 2019/0213503

This application is in condition for allowance except for the following formal matters: 
Claim objection(s) as articulated herein, supra.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 26, 2022